JUDGE BENNETT
delivered the opinion op the court.
On the 18th day of November, 1881, Wm. A. Long, now deceased, executed to appellee his promissory note for one thousand and seventy-five dollars, dne May 1, 1882. On the same day he executed to appellee another promissory note for seven hundred and forty-two dollars and fifty cents, due May, 1883. Both notes recite that they were given in consideration of a tract of land, and that they were to be void if a deed was not made to the land.
Appellee brought suit on these notes against the appellants, as the administrators of Wm. A. Long. Their answer to the suit discloses the fact that the notes were given for the purchase price of a tract of land which belonged to the children of the appellee, she owning a life interest, or dower, in one-third of the land. That it was agreed between appellee and Long that he would give to the appellee eighteen hundred dollars for said land, provided she would have it sold by a decree of the circuit court. That she, pursuant to said agreement, did have the land sold by a decree of the circuit court, and, at the commissioner’s sale, Long bought the land at the price of fourteen hun dred and sixty dollars, which he paid to the commissioner. That the court confirmed the sale, and the commissioner made him a deed to the land, which *48was approved by the court. It also appears that the sale of the land, under the decree of the court, has never been disturbed. The appellants now contend, that as the appellee owned only a life interest in one-third of the land, and as the contract between her and Long was verbal, it, the contract, was void; and' the notes were, therefore, without consideration, and not binding.
The agreement in effect was, that if appellee would have the land sold by a decree of the court, Long would give eighteen hundred dollars for it, and to that end executed to appellee his notes for that amount. The appellee, pursuant to that agreement, did procure a sale of the land by a decree of court. Long purchased it for the sum of fourteen hundred and sixty dollars, and received the commissioner’s deed for the land. lie agreed to give appellee eighteen hundred dollars for the land if she would procure a sale of it by a decree of court, whereby he could obtain a good title to the land. This appellee did. Long, pursuant to this agreement, bought the land at the sale, and received a good title for it. Now, it seems to us, that the consideration for the agreement was sufficient.
Therefore, the lower court did right in giving judgment for the appellee, against the appellants, as administrators of Wm. A. Long, on the notes, subject to a credit of fourteen hundred and sixty dollars, the price bid for the land at the commissioner’s sale.
The judgment is affirmed.